Exhibit 10.1

HYPERION SOLUTIONS CORPORATION
2004 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK

Recipient Name
Mailing Address
City, State Zip

Unless otherwise defined herein, the terms defined in the 2004 Equity Incentive
Plan shall have the same defined meanings in the attached Restricted Stock
Purchase Agreement (the “Agreement”).

You have been granted the right to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Agreement, as follows:

         
Grant Number Date of Grant Exercise Price Per Share
  $ 0.001  
Total Number of Shares Subject to This Stock Purchase Right Total Exercise Price
       

YOU MUST EXERCISE THIS STOCK PURCHASE RIGHT BEFORE THE EXPIRATION DATE OR IT
WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES.

This Stock Purchase Right is granted under and subject to all of the terms,
restrictions and rights set forth in both the Plan itself and the Restricted
Stock Purchase Agreement between Hyperion and the Purchaser.

1

HYPERION SOLUTIONS CORPORATION
RESTRICTED STOCK PURCHASE AGREEMENT

This Restricted Stock Purchase Agreement (this “Agreement”) is made and entered
into as of      , 2006 by and between Recipient (“Purchaser”) and Hyperion
Solutions Corporation, a Delaware Corporation (the “Company”). All terms used
herein without definition shall have the meanings ascribed to them in the
Company’s 2004 Equity Incentive Plan, as amended (the “Plan”).

WHEREAS, the Purchaser is a member of the Board of Directors, and the
Purchaser’s continued participation is considered by the Company to be important
for the Company’s continued growth; and

WHEREAS, in order to give the Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for the Purchaser to participate in the
affairs of the Company, the Administrator has granted to the Purchaser a Stock
Purchase Right subject to the terms and conditions of the Plan and the Notice of
Grant, which are incorporated herein by reference.

NOW THEREFORE, the parties agree as follows:

1. Purchase and Sale of Stock. The Company hereby sells to the Purchaser and the
Purchaser hereby purchases from the Company      shares of the Company’s Common
Stock (the “Shares”) at a purchase price equal to $0.001 per share (the
“Purchase Price”). The Company hereby acknowledges receipt of the Purchase
Price.

• Repurchase Option.

a. In the event the Purchaser ceases to be an Employee for any or no reason
(including death or disability) before all of the Shares are released from the
Company’s Repurchase Option (see Section 3), the Company shall, upon the date of
such termination (as reasonably fixed and determined by the Company) have an
irrevocable, exclusive option (the “Repurchase Option”) to repurchase at a price
equal to $0.001 per share, up to that number of shares which constitute the
Unvested Shares (as defined in Section 3). The Repurchase Option shall be
exercised by the Company by delivering written notice to the Purchaser or the
Purchaser’s executor (with a copy to the Escrow Holder), together with payment
therefor. Upon delivery of such notice and payment, the Company shall become the
legal and beneficial owner of the Shares being repurchased and all rights and
interests therein or relating thereto, and the Company shall have the right to
retain and transfer to its own name the number of Shares being repurchased by
the Company.

b. Whenever the Company shall have the right to repurchase Shares hereunder, the
Company may designate and assign one or more employees, officers, directors or
stockholders of the Company or other persons or organizations to exercise all or
a part of the Company’s acquisition rights under this Agreement.

• Release of Shares From Repurchase Option.

The Shares shall be released from the Company’s Repurchase Option as follows:

c. Any of the Shares that have not yet been released from the Repurchase Option
are referred to herein as “Unvested Shares.”

d. The Shares that have been released from the Repurchase Option shall be
delivered to the Purchaser at the Purchaser’s request (see Section 5).

• Restriction on Transfer. Except for the escrow described in Section 5 or the
transfer of the Shares to the Company or its assignees contemplated by this
Agreement, none of the Shares or any beneficial interest therein shall be
transferred, encumbered or otherwise disposed of in any way until such Shares
are released from the Company’s Repurchase Option in accordance with the
provisions of this Agreement, other than by will or the laws of descent and
distribution.

• Escrow of Shares.

e. To ensure the availability for delivery of the Purchaser’s Unvested Shares
upon repurchase by the Company pursuant to the Repurchase Option, the Company
shall, upon execution of this Agreement, deliver and deposit with the Secretary
of the Corporation as an escrow holder designated by the Company (the “Escrow
Holder”) the share certificates representing the Unvested Shares, together with
the stock assignment duly endorsed by the Purchaser in blank, attached hereto as
Exhibit 1. The Unvested Shares and stock assignment shall be held by the Escrow
Holder, pursuant to the Joint Escrow Instructions of the Company and Purchaser
attached hereto as Exhibit 2, until such time as the Company’s Repurchase Option
expires. As a further condition to the Company’s obligations under this
Agreement, the Company may require the spouse of Purchaser, if any, to execute
and deliver to the Company the Consent of Spouse attached hereto as Exhibit 3.

f. The Escrow Holder shall not be liable for any act it may do or omit to do
with respect to holding the Unvested Shares in escrow while acting in good faith
and in the exercise of its judgment.

g. If the Company or any assignee exercises the Repurchase Option hereunder, the
Escrow Holder, upon receipt of written notice of such exercise from the proposed
transferee, shall take all steps necessary to accomplish such transfer.

h. When the Repurchase Option has been exercised or expires unexercised or a
portion of the Shares has been released from the Repurchase Option, upon request
the Escrow Holder shall promptly cause a new certificate to be issued for the
released Shares and shall deliver the certificate to the Company or the
Purchaser, as the case may be.

i. Subject to the terms hereof, the Purchaser shall have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon. If, from time to time during the term of the
Repurchase Option, there is (i) any stock dividend, stock split or other change
in the Shares, or (ii) any merger or sale of all or substantially all of the
assets or other acquisition of the Company, any and all new, substituted or
additional securities to which the Purchaser is entitled by reason of the
Purchaser’s ownership of the Shares shall be immediately subject to this escrow,
deposited with the Escrow Holder and included thereafter as “Shares” for
purposes of this Agreement and the Repurchase Option.

• Legends. The share certificate evidencing the Shares, if any, issued hereunder
shall be endorsed with the following legend (in addition to any legend required
under applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

• Adjustment for Stock Split. All references to the number of Shares in this
Agreement shall be appropriately adjusted to reflect any stock split, stock
dividend or other change in the Shares that may be made by the Company after the
date of this Agreement.

• Tax Consequences. The Purchaser has reviewed with the Purchaser’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Purchaser is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Purchaser understands that the Purchaser
(and not the Company) shall be responsible for the Purchaser’s own tax liability
that may arise as a result of the transactions contemplated by this Agreement.
The Purchaser understands that Section 83 of the Internal Revenue Code of 1986,
as amended (the “Code”), taxes as ordinary income the difference between the
purchase price of the Shares and the Fair Market Value of the Shares as of the
date any restrictions on the Shares lapse. In this context, “restriction”
includes the right of the Company to repurchase the Shares pursuant to the
Repurchase Option. The Purchaser understands that the Purchaser may elect to be
taxed at the time the Shares are acquired rather than when and as the Repurchase
Option expires by filing an election under Section 83(b) of the Code with the
IRS within 30 days from the date of purchase.

THE PURCHASER ACKNOWLEDGES THAT (i) MULTIPLE PROTECTIVE ELECTIONS MAY BE FILED
UNDER SECTION 83(b) AND (ii) IT IS THE PURCHASER’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) WITHIN 30 DAYS
AFTER THE DATE OF THIS AGREEMENT.

9. General Provisions.

j. This Agreement shall be governed by the internal substantive laws, but not
the choice of law rules of California. This Agreement, subject to the terms and
conditions of the Plan and the Notice of Grant, represents the entire agreement
between the parties with respect to the acquisition of the Shares by the
Purchaser. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan shall prevail. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Notice of
Grant, including without limitations the purchase price and escrow provisions
contained herein, the terms and conditions of this Agreement shall prevail.

k. Any notice, demand or request required or permitted to be given by either the
Company or the Purchaser pursuant to the terms of this Agreement shall be in
writing and shall be deemed given when delivered personally or deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the parties at the
addresses of the parties set forth at the end of this Agreement or such other
address as a party may request by notifying the other in writing. Any notice to
the Escrow Holder shall be sent to the Company’s address with a copy to the
other party hereto.

l. The rights of the Company under this Agreement shall be transferable to any
one or more persons or entities, and all covenants and agreements hereunder
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns. The rights and obligations of the Purchaser under this Agreement
may only be assigned with the prior written consent of the Company.

m. Either party’s failure to enforce any provision of this Agreement shall not
in any way be construed as a waiver of any such provision, nor prevent that
party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.

n. The Purchaser agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

o. PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO
SECTION 3 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE AT THE WILL
OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR ACQUIRING SHARES
HEREUNDER). PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN
EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PURCHASER’S
RELATIONSHIP AS AN EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE.

By Purchaser’s signature below, Purchaser represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of the terms and provisions thereof. Purchaser has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement. Purchaser agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan or this Agreement. Purchaser further agrees to
notify the Company upon any change in the residence indicated in the Notice of
Grant.

         
Send Notices to the following addresses:
  To Hyperion At:

 
  General Counsel

 
  Hyperion Solutions Corporation

 
  5450 Great America Parkway
 
  Santa Clara, CA 95054

Recipient Address City, State Zip
       
With a copy of the notice sent to:
  Stock Administration

 
  Hyperion Solutions Corporation

 
  5450 Great America Parkway
 
  Santa Clara, CA 95054


DATED: June 26, 2006

PURCHASER HYPERION SOLUTIONS CORPORATION

         
 
  By:  

 
       
Recipient
      Godfrey Sullivan
President & Chief Executive Officer

2

EXHIBIT 1

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I, Recipient, hereby sell, assign and transfer unto [Number
of shares spelled out (Number of shares)] shares of the Common Stock of Hyperion
Solutions Corporation standing in my name of the books of said corporation
represented by Certificate No. herewith and do hereby irrevocably constitute and
appoint to transfer the said stock on the books of the within named corporation
with full power of substitution in the premises.

This Stock Assignment may be used only in accordance with the Restricted Stock
Purchase Agreement (the “Agreement”) between Hyperion Solutions Corporation and
the undersigned dated , 20     .

     
Dated:
  , 20     
 
 

Signature:
 

 
   

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Agreement, without requiring additional
signatures on the part of the Purchaser.

3

EXHIBIT 2

JOINT ESCROW INSTRUCTIONS

Corporate Secretary

Hyperion Solutions Corporation

5450 Great America Parkway

Santa Clara, CA 95054

Dear Corporate Secretary:

As Escrow Agent for both Hyperion Solutions Corporation, a Delaware corporation
(the “Company”), and the undersigned purchaser (the “Purchaser”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of that certain Restricted Stock Purchase Agreement (“Agreement”) between
the Company and the undersigned, in accordance with the following instructions:

1. In the event the Company and/or any assignee of the Company (referred to
collectively as the “Company”) exercises the Company’s Repurchase Option set
forth in the Agreement, the Company shall give to Purchaser and you a written
notice specifying the number of shares of stock to be repurchased and the time
for a closing hereunder at the principal office of the Company. Purchaser and
the Company hereby irrevocably authorize and direct you to close the transaction
contemplated by such notice in accordance with the terms of said notice.

2. At the closing, you are directed (a) to date the stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver same, together with the certificate evidencing
the shares of stock to be transferred, to the Company or its assignee pursuant
to the exercise of the Company’s Repurchase Option.

3. Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a stockholder of the Company while the
stock is held by you.

4. Upon written request of the Purchaser, but no more than once per calendar
year, unless the Company’s Repurchase Option has been exercised, you shall
deliver to Purchaser a certificate or certificates representing so many shares
of stock as are not then subject to the Company’s Repurchase Option. Within
90 days after Purchaser ceases to be an Employee, you shall deliver to Purchaser
a certificate or certificates representing the aggregate number of shares held
or issued pursuant to the Agreement and not acquired by the Company or its
assignees pursuant to exercise of the Company’s Repurchase Option.

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of the same to Purchaser and shall be discharged of all
further obligations hereunder.

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Purchaser while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

10. You shall not be liable for the outlawing of any rights under the statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefore.

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following addresses or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

COMPANY: Hyperion Solutions Corporation

      5450 Great America Parkway

 
   
ESCROW AGENT:
  Santa Clara, CA 95054
Corporate Secretary

Hyperion Solutions Corporation
5450 Great America Parkway

Santa Clara, CA 95054

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the internal substantive laws, but not the choice
of law rules, of California.

Very truly yours,

HYPERION SOLUTIONS CORPORATION

By:

Godfrey Sullivan

President & Chief Executive Officer

PURCHASER

Recipient

4

5

EXHIBIT 3

CONSENT OF SPOUSE

I, , spouse of Recipient, have read and approve the foregoing Restricted Stock
Purchase Agreement (the “Agreement”). In consideration of the Company’s grant to
my spouse of the right to acquire shares of Hyperion Solutions Corporation, as
set forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the Agreement insofar as I may have any rights in said
Agreement or any shares issued pursuant thereto under the community property
laws or similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

Dated: , 2006

Spouse Signature

6